           Case 2:20-cr-00209-PSG Document 13 Filed 04/03/20 Page 1 of 1 Page ID #:31

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

           MINUTES -DETENTION HEARING -REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER -
                                          NEBBIA HEARING

   Case No. CR 20-1480                                           CourtSmart CS 4/3/2020               Date: 4/3/2020
   Present: The Honorable Michael R. Wilner                                                                  U.S. Magistrate Judge
             Veronica Piper                                   Christine Ro                                         None
             Deputy Clerk                               Assistant U.S. Attorney                             Interpreter /Language


 " USA v.                                                           Attorney Present for Defendant:
            Eduardo Moreno                                           Lisa LaBarre
    ❑ Present     Custody     ❑Bond      Not present                  Present ❑ CJA      ❑ Retd        DFPD ❑Not present

 PROCEEDINGS: DETENTION HEARING
~C~ Government's request for detention is: C~GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
   ❑ Witnesses CST (see separate list).         ❑Exhibits Marked/Admitted (see separate list).
   ❑ Court orders that exhibits be returned to the respective counsel /party of record.
     ❑ See Receipt for Release of Exhibits to Counsel.
  ❑ Counsel stipulation to bail.
"❑ Court finds presumption under 18 USC 3142e                                       has not been rebutted.
  C~ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
  ❑ Court finds presumption under 18 USC 3142e                                      has been rebutted.
  ❑ Court sets bail at: S                                                 ❑ SEE ATTACHED COPY OF CR-Ol BOND FORM
     FOR CONDITIONS OF RELEASE.
"❑ Court orders that defendant be detained for a period not to exceed ten(10)Court days. See separate order re temporary detention.
 ❑ Court orders further detention /bail hearing to be set on                                          at           ❑a.m./ ❑p.m. in
     Courtroom                                           before Judge
 ❑ Court orders case continued to                                 at                ❑a.m. / ❑p.m. for                      ,in
     Cournoom                                   before Judge
'❑ Release Order Issued -Release No.
 C~ Other: Waiver ofPresence filed.


   PROCEEDINGS:               ❑REVIEW /RECONSIDERATION OF BAIL /DETENTION ORDER -BOND HEARING
 ..                           ❑ NEBBIA HEARING
    Hearing on ❑Plaintiff's ❑Defendant's request for review /reconsideration of bail /detention order had and request is:
                              ❑ GRANTED ❑DENIED
    Court ORDERS bail as to the above-named defendant ❑ modified to ❑set at: $
        ❑ SEE ATTACHED COPY OF CR-Ol BOND FORM FOR CONDITIONS OF RELEASE.
    ❑ Bond previously set is ordered vacated.
    ❑ Court orders defendant permanently detained. See separate order.
    ❑ Court denies request for bail, defendant shall remain permanently detained as previously ordered.
    ❑ Witnesses CST (see separate list).        ❑Exhibits Marked /Admitted (see separate list).
    ❑ Court orders that exhibits be returned to the respective counsel /party of record.
        ❑ See Receipt for Release of Exhibits to Counsel.
    ❑ Case continued to                                   at                ❑ a.m. / ❑ p.m. for
        before Judge                                                                 in Courtroom
    ❑ Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
    ❑ Other


    Release Order Issued -Release No.                                                                                  • OS
                                                                                           Deputy Clerk Initials ~P

  M-46(06/10) MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER - NEBBIA HEARING
